Citation Nr: 0916700	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
testicular condition, to include epididymitis, a hydrocele 
and a varicocele.

2.  Entitlement to service connection for a testicular 
condition, to include epididymitis, a hydrocele and a 
varicocele.

3.  Entitlement to service connection for depression, 
including as secondary to service-connected residuals of a 
right inguinal hernia.

4.  Entitlement to a compensable rating for residuals of a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted the Veteran's July 2005 
request to reopen a previously denied claim for entitlement 
to service connection for a testicular condition, to include 
epididymitis, a hydrocele and a varicocele; denied his claim 
for claim for entitlement to service connection for a 
testicular condition, to include epididymitis, a hydrocele 
and a varicocele; denied his claim for entitlement to service 
connection for depression, including as secondary to service-
connected residuals of a right inguinal hernia; and denied 
his claim for entitlement to a compensable rating for 
residuals of a right inguinal hernia.  The RO initially 
denied the Veteran's claim for entitlement to service 
connection for a testicular condition, to include 
epididymitis, a hydrocele and a varicocele, in December 1984.

In April 2006, the Veteran requested hearings before the RO 
and before a Veterans Law Judge at the RO (Travel Board 
hearing).  However, in August 2006, the Veteran informed VA 
that he was rescinding his request for hearings before the RO 
and the Board.  See 38 C.F.R. § 20.702(e) (2008).

In his April 2006 substantive appeal, the Veteran raised a 
claim for entitlement to service connection for erectile 
dysfunction, as secondary to residuals of his service-
connected right inguinal hernia.  The Veteran had previously 
raised this claim in July 2005, and it was denied in the 
aforementioned November 2005 rating decision.  However, 
neither the Veteran nor his representative submitted a notice 
of disagreement with respect to this issue.  38 C.F.R. 
§ 20.201.  The Veteran's statement in his April 2006 
substantive appeal cannot be construed as a notice of 
disagreement, because it does not identify the rating 
decision, express disagreement therewith, or express any 
desire to contest the result of that adjudication.  Stokes v. 
Derwinski, 1 Vet. App. 201 (1991).  Consequently, the Board 
construes the Veteran's comment in his April 2006 substantive 
appeal as an attempt to reopen his claim for entitlement to 
service connection for erectile dysfunction, as secondary to 
residuals of his service-connected right inguinal hernia, and 
refers that claim to the RO for appropriate action.

The issue of entitlement to service connection for a 
testicular condition, to include epididymitis, a hydrocele 
and a varicocele, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1984 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
testicular condition, to include epididymitis, a hydrocele 
and a varicocele.  The Veteran was notified of the decision 
and of his appellate rights, but did not file a timely notice 
of disagreement.

2.  The evidence associated with the claims file subsequent 
to the December 1984 rating decision, when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claim for 
entitlement to service connection for a testicular condition, 
to include epididymitis, a hydrocele and a varicocele, and 
raises a reasonable possibility of substantiating the claim.

3.  There is no competent medical evidence showing that the 
Veteran's claimed depression is etiologically related to his 
active military service.

4.  There is no competent medical evidence showing that the 
Veteran's claimed depression is related to his service-
connected residuals of a right inguinal hernia.

5.  The Veteran's residuals of a right inguinal hernia have 
not been found to be postoperative recurrent, readily 
reducible and well supported by truss or belt.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision, denying service 
connection for a testicular condition, to include 
epididymitis, a hydrocele and a varicocele, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  New and material evidence has been received since the 
December 1984 rating decision sufficient to reopen the 
Veteran's claim for service connection for a testicular 
condition, to include epididymitis, a hydrocele and a 
varicocele.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Depression was not incurred in or aggravated by active 
service, and is not due to service-connected residuals of a 
right inguinal hernia.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

4.  The criteria for a compensable rating for the Veteran's 
service-connected residuals of a right inguinal hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 
4.114, Diagnostic Code 7338 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
An August 2005 letter, provided to the Veteran before the 
November 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letter informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  VA notice letters of record are not compliant with 
the requirements of Vazquez-Flores, supra.

Here, the August 2005 VA notice letter of record is not 
compliant with the requirements of Vazquez-Flores, supra.  
Specifically, while that letter informed the Veteran that the 
evidence must show that his service-connection condition has 
gotten worse, it did not instruct the Veteran to provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the VA notice 
letter did not provide general notice of the Diagnostic Code 
under which the claimant is rated.  The letter also did not 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the Veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the Veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the presumption of prejudice due to the content 
errors in VA notice for his increased rating claim has been 
rebutted, because a reasonable person could be expected to 
understand from the notice what was needed.  Specifically, a 
reasonable person should have known the criteria after 
receiving the May 2006 statement of the case, which provided 
the Veteran with a summary of the pertinent evidence as to 
his claim; a citation to the pertinent laws and regulations 
governing a higher rating for his claim, including the text 
of 38 C.F.R. § 4.114, Diagnostic Code 7338; and a summary of 
the reasons and bases for the RO's decision to deny a 
compensable rating for his disability.  Moreover, the Veteran 
was provided with a VA examination in October 2005 in which a 
VA examiner measured the relevant metrics necessary for an 
increased rating.  Consequently, even if the Veteran had been 
unaware of the requirement, the VA nonetheless provided the 
Veteran with the diagnostic tests necessary to obtain a 
higher rating, if applicable, under 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  The RO also readjudicated the issue 
and provided the Veteran a supplemental statement of the case 
in November 2007, providing the Veteran with more than two 
years in which to present additional evidence.  Thus, the 
presumption of prejudice has been rebutted.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for a testicular condition, to include 
epididymitis, a hydrocele and a varicocele, the Veteran was 
not provided with sufficient notice under Kent, supra.  
However, because the Veteran's claim to reopen is being 
granted in full, the absence of such notice is not 
prejudicial to the Veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.  
Additionally, the Veteran was provided with VA examinations 
for his depression and his residuals of a right inguinal 
hernia.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claims for service 
connection and a higher disability rating, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided such notice in May 2008.  However, since the 
Veteran's claim for entitlement to service connection for 
depression is being denied, neither a disability rating nor 
an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Whether new and material evidence has been received to reopen 
a claim for Entitlement to Service Connection for a 
Testicular Condition, to include Epididymitis, a Hydrocele 
and a Varicocele

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for a 
testicular condition, to include epididymitis, a hydrocele 
and a varicocele, in December 1984; the basis of the denial 
was that, although the Veteran had right testicular pain in 
service due to inflammation of a hydrocele, at his separation 
examination there were no residuals of the hydrocele, or of 
epididymitis.  Also, the December 1984 rating decision did 
not include any finding of a then-current disability.  The 
Veteran did not file a timely notice of disagreement.  
Therefore, the December 1984 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  In July 
2005, the Veteran asked to reopen his claim for service 
connection and the RO, in a November 2005 rating decision, 
the subject of this appeal, found that the Veteran had 
submitted new and material evidence, and reopened the claim; 
the RO then denied the claim on its merits.

The evidence of record at the time of the December 1984 
rating decision included the Veteran's service treatment 
records, and a VA examination dated September 1984.

Evidence provided to VA since December 1984 includes an 
October 2005 VA examination in which the examiner found, via 
scrotal sonogram, that the Veteran has bilateral hydroceles 
and a tiny right epididymal head cyst.  The VA examiner 
diagnosed the Veteran with scrotal pain, bilateral, produced 
by chronic epididymitis.

The October 2005 VA examination report is new evidence, 
because it was not submitted to agency decision makers at the 
time of the December 1984 rating decision.  38 C.F.R. § 
3.156(a).  The October 2005 VA examination report is also 
material evidence, because it relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  Specifically, whereas the Veteran's claim was 
denied in December 1984 in part because there was no evidence 
showing that the Veteran had bilateral hydroceles and chronic 
epididymitis, this October 2005 VA examination establishes 
that the Veteran currently has those conditions.  Therefore, 
the Veteran's claim of entitlement to service connection for 
a testicular condition, to include epididymitis, a hydrocele 
and a varicocele, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Service Connection for Depression, including as secondary to 
service-connected Residuals of a Right Inguinal Hernia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  VA 
amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran contends that he is entitled to service 
connection for depression, including as secondary to service-
connected residuals of a right inguinal hernia.  In his July 
2005 claim, the Veteran wrote that his medical condition, 
including his service-connected right inguinal hernia, has 
succeeded in affecting his self esteem and emotional 
stability.  Additionally, in his substantive appeal, the 
Veteran wrote that his "depression is related [to] my 
residual hernia."

The Veteran's service treatment records show no record of a 
diagnosis of depression in service.  In a Report of Medical 
History labeled "Periodic" and dated only "22," the 
Veteran checked boxes stating that he had in the past, or had 
now, depression or excessive worry, loss of memory of 
amnesia, nervous trouble of any sort, and periods of 
unconsciousness.  Only a blank clinical evaluation 
accompanied this reported Medical History.  The Veteran's 
service treatment records show no incidents in which he 
sought treatment for these or any other psychiatric 
conditions.  In his May 1984 separation examination, the 
Veteran checked boxes stating that he had never had, and did 
not currently have, depression or excessive worry, loss of 
memory of amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  Moreover, on an accompanying clinical 
evaluation, the Veteran's psychiatric condition was found to 
be normal.

The Veteran has private treatment records, dated June 2005 to 
February 2006, which include diagnoses of severe recurrent 
major depression with psychosis.  These records do not 
contain any information or medical opinions relating his 
depression to his time in service, or to his service-
connected residuals of a right inguinal hernia.

In November 2005, the Veteran was provided with a VA 
examination.  The VA examiner reviewed the claims file.  The 
examiner noted that the Veteran undergoes treatment for his 
depression at an Outpatient Clinic, a Psychosexual Clinic, a 
VA clinic, and a private psychiatrist.  He found that the 
Veteran became depressed after his mother's death.  The 
examiner also noted that the Veteran has been employed in his 
current job for 11 years, lives with his wife and three 
children, and has two grown children.  The Veteran reported 
forgetting where he puts things, forgetting things to do at 
times, and having problems with erections-although he is 
responding well to medication for erectile dysfunction.  The 
Veteran had no delusions or hallucinations, and no suicidal 
or homicidal ideations.  His mood was slightly depressed and 
anxious.  The VA examiner diagnosed the Veteran with mild 
depressive disorder, not otherwise specified (NOS), and 
opined that, based on the Veteran's history, records, and 
evaluation, his depressive disorder is not caused by or 
secondary to his service-connected right inguinal hernia 
condition, nor to his military service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
opinion that the Veteran's depressive disorder is not caused 
by or secondary to his service-connected right inguinal 
hernia condition, nor to his military service, constitutes 
competent medical evidence.

In March 2006, the Veteran was admitted to a VA hospital for 
depression, trouble sleeping, poor concentration, and 
feelings of worthlessness and helplessness.  The Veteran also 
had suicidal ideations, as well as auditory hallucinations 
commanding him to harm and kill himself.  The Veteran had 
also threatened his wife with a machete.  The VA clinician 
noted that the Veteran had previously been hospitalized in 
January 2006 due to depressive symptoms and "self harm 
ideas," and diagnosed the Veteran with major depressive 
disorder, recurrent, with psychotic features, based on Axis 
IV Psychosocial and Environmental Problems such as mental 
illness, marital discord, and economic problems.  Neither the 
Veteran nor the VA clinician attributed his depressive 
disorder to his time in service, or to his service-connected 
residuals of a right inguinal hernia.

Notwithstanding the aforementioned medical evidence, the 
Veteran believes that his depression is related to his time 
in service, or to his service-connected residuals of a right 
inguinal hernia.  However, as a layperson with no apparent 
medical expertise or training, the Veteran is not competent 
to comment on the etiology of a medical disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted above, there is no indication that the Veteran 
developed chronic depression in service.  38 C.F.R. § 
3.303(b).  The Veteran's available service treatment records 
show no evidence of treatment for, or a diagnosis of, 
depression in service.  Moreover, because the Veteran both 
claimed in his separation medical history, and was found on 
clinical evaluation, to be psychiatrically normal, there is 
no evidence of continuity of symptomatology from the date of 
the Veteran's discharge to the present.  To the contrary, the 
Veteran has no evidence of treatment for depression for many 
years after his service concluded.  Although the Veteran did 
at one point in service check a box stating that he had in 
the past, or had now, depression or excessive worry, he 
neither sought treatment for that condition, nor received in 
service any medical diagnosis thereof.  Moreover, as noted 
above, he expressly denied that he had ever had that 
condition in his medical history at separation.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claim for depression, 
including as secondary to service-connected residuals of a 
right inguinal hernia; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.

Entitlement to a compensable rating for Residuals of a Right 
Inguinal Hernia

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating applies for an inguinal hernia that is 
small, reducible, or without true hernia protrusion; or for 
an inguinal hernia that is not operated, but remediable.  A 
disability rating of 10 percent applies where the inguinal 
hernia is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A disability rating of 30 
percent applies where the inguinal hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A disability 
rating of 60 percent applies where the inguinal hernia is 
large, postoperative, recurrent, and not well supported under 
ordinary conditions and not readily reducible, or when 
considered inoperable.  A note to Diagnostic Code 7338 
directs VA to add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, at 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.

The Veteran was initially granted service connection for 
residuals of a right inguinal hernia in a December 1984 
rating decision, and assigned a noncompensable rating, 
effective July 30, 1984.  The Veteran filed a claim for an 
increased rating in July 2005.  In a rating decision dated 
November 2005,  the RO continued the Veteran's noncompensable 
rating for his residuals of a right inguinal hernia (although 
it assigned a rating of 10 percent disabling for the scar 
resulting from his right inguinal hernia repair).

The Veteran contends in his July 2005 claim that his right 
inguinal hernia causes him recurrent and acute pain, and 
affects him "in the performance of my daily tasks and in my 
sexual activity."

In October 2005, the Veteran was provided with a VA 
examination.  The VA examiner reviewed the claims file.  The 
Veteran reported that he had developed a right inguinal 
hernia in service after a forceful exertion.  On physical 
examination, tenderness was noted at both intrascrotal sacs.  
The VA examiner diagnosed the Veteran with a repaired right 
inguinal hernia.  The VA examiner made no findings to the 
effect that the inguinal hernia was postoperative recurrent, 
readily reducible and well supported by truss or belt; small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible; or, large, 
postoperative, recurrent, and not well supported under 
ordinary conditions and not readily reducible, or when 
considered inoperable.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
findings constitute competent medical evidence.  
Consequently, a compensable rating for the Veteran's service-
connected residuals of a right inguinal hernia is not 
warranted.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
residuals of a right inguinal hernia might be warranted for 
any period of time during the pendency of this appeal.  
However, there is no evidence that the Veteran's residuals of 
a right inguinal hernia have been persistently more severe 
than the extent of disability contemplated under the assigned 
noncompensable rating at any time.

The Board has considered the issue of whether the Veteran's 
residuals of a right inguinal hernia, standing alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a testicular condition, 
to include epididymitis, a hydrocele and a varicocele, is 
reopened.  To this extent, the appeal is granted.

Service connection for depression, including as secondary to 
the Veteran's service-connected residuals of a right inguinal 
hernia, is denied.

Entitlement to a compensable rating for residuals of a right 
inguinal hernia is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for a testicular condition, to include epididymitis, a 
hydrocele and a varicocele.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for a 
testicular condition, to include epididymitis, a hydrocele 
and a varicocele, since July 2006, which are not already of 
record.

Evidence in the Veteran's service treatment records show that 
he had multiple complaints of a testicular condition in 
service, clinical diagnoses of epididymitis and a hydrocele, 
and apparently conflicting clinical diagnoses which ruled out 
epididymitis and found his genitourinary system to be normal.  
As noted above, in October 2005, a VA examiner found via 
scrotal sonogram that the Veteran has bilateral hydroceles 
and a tiny right epididymal head cyst.  The VA examiner also 
diagnosed the Veteran with scrotal pain, bilateral, produced 
by chronic epididymitis.  However, the VA examiner did not 
provide an etiological opinion.

The Veteran should be provided with a VA examination to 
determine the nature and etiology of his testicular 
condition, to include epididymitis, a hydrocele and a 
varicocele.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for a testicular condition, 
to include epididymitis, a hydrocele and a 
varicocele, since July 2006, and attempt 
to obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records would be futile, notations to that 
effect should be made in the claims 
folder.

2.  After completion of the above, 
schedule the Veteran for a genitourinary 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his claimed testicular 
condition, to include epididymitis, a 
hydrocele and a varicocele.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  All indicated tests 
and studies should be undertaken.  The 
examiner should express opinions as to 
whether the Veteran has a testicular 
condition, to include epididymitis, a 
hydrocele and a varicocele, and, if so, 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's testicular condition, to 
include epididymitis, a hydrocele and a 
varicocele, was caused or aggravated by 
his time in service.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
testicular condition, to include 
epididymitis, a hydrocele and a 
varicocele.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


